DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/515,428 filed on 05/14/2020.  
Claims 8-10 has been cancelled.
Claims 1-7 and 11-20 are currently pending and have been examined. 
This action is made FINAL in response to the “Amendment” and “Remarks” filed on 01/31/2022.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prior (GB 2483881 A) in view of Shanshan (CN 105259917 A) in further view of Xi (CN 106054903 A).

Regarding Claim 1:
The combined teachings of Prior in view of Shanshan in further view of Xi teach:
Prior teaches:
detecting whether a relative-to-ground height of the UAV is greater than a height threshold, the relative-to-ground height being a vertical height of the UAV with respect to an object;,
the relative-to-ground height is not greater than the height threshold, (“whether the height value is less than a predetermined threshold value,” (Prior: Description – Page 7))
at the relative-to-ground height equal to or greater than the height threshold;, (“the height is not less than the threshold value” (Prior: Description – Page 7))
adjusting the relative-to-ground height to the height threshold or above,, (“If at step I the processor 40 determines that the height is less than the threshold value, the processor 40 controls the motor 14 so that the dual-function member is moved to the landing gear position.” (Prior: Description – Page 8, FIG. 5, 7) Examiner Note: The examiner is interpreting the landing gear position to be the height threshold or above in this case.)
Shanshan teaches the same field of invention as the UAV, which isn’t explicitly suggested by Prior and teaches:
A method for controlling a landing gear of an unmanned aerial vehicle (UAV), comprising:, (“The invention discloses a quick and safe landing device and method for an unmanned aerial vehicle,” (Shanshan: Abstract – 1st paragraph))
in response to the UAV receiving a descent instruction, when, (“According to another aspect of the present invention, a method for safe and rapid landing of an unmanned aerial vehicle is provided, which includes the following steps: Trigger the unmanned aerial vehicle to execute the instruction of the safe and fast landing mode;” (Shanshan: Summary of the invention – 12th- 13th paragraphs))
controlling the UAV to fly, (“Controlling the landing of the unmanned aerial vehicle” (Shanshan: Summary of the invention – 15th paragraph))
and lowering the UAV according to the descent instruction., (“According to another aspect of the present invention, a method for safe and rapid landing of an unmanned aerial vehicle is provided, which includes the following steps: Trigger the unmanned aerial vehicle to execute the instruction of the safe and fast landing mode; After receiving the instruction, read the stored preset safe fast landing speed; Controlling the landing of the unmanned aerial vehicle according to the preset safe fast landing speed;” (Shanshan: Summary of the invention – 12th-15th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to use the teachings of Prior in the same field of invention as the UAV taught by Shanshan in order to create a precise control landing device for unmanned aerial vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Prior’s apparatus of the unmanned aerial vehicle with Shanshan’s device and method for landing the unmanned aerial vehicle in order “to realize the precise and autonomous landing of the UAV” (Shanshan: Background technique – 3rd paragraph), and “control UAVs to reach a predetermined landing point” (Shanshan: Background technique – 2nd paragraph), therefore, creating a safe and efficient landing process.
Prior in view of Shanshan does not teach but Xi teaches:
and the UAV has not lowered the landing gear,, (“After the drone completes the task, it selects the nearest landing area and the best path to implement adaptive landing, and uses the designed retractable landing gear to lower the landing” (Xi: Detailed ways – 1st paragraph))
and lowering the landing gear;, (“After the drone completes the task, it selects the nearest landing area and the best path to implement adaptive landing, and uses the designed retractable landing gear to lower the landing” (Xi: Detailed ways – 1st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Prior in view of Shanshan with the above, aforementioned teachings from Xi in order to create a safe and efficient landing method for unmanned aerial vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Prior’s apparatus of the unmanned aerial vehicle with Xi’s adaptive landing method and system in order to select “the best landing area and route from one or more predetermined landing areas for autonomous landing” (Xi: Background technique – 11th paragraph) and “adjust the landing gear according to the actual situation on the ground” (Xi: Background technique – 11th paragraph), therefore achieving “a more accurate autonomous landing according to the predicted flight control strategy during the entire landing process of the aircraft” (Xi: Background technique – 6th paragraph).
Regarding Claim 2:
Prior in view of Shanshan in further view of Xi as shown in the rejection above, discloses the limitations of claim 1. Prior further teaches:
The method according to claim 1, further comprising, before detecting whether the relative-to-ground height of the UAV is greater than the height threshold: obtaining sensing data; and calculating the relative-to-ground height of the UAV according to the sensing data., (“The control means may comprise a sensor configured to determine a value indicative of the height of the sensor from ground,” (Prior: Description – Page 2). Prior emphasizes on determining a height greater than the threshold value and states “determines that the height is not less than the threshold value,” (Prior: Description – Page 7). Examiner Note: The examiner is interpreting the sensor to obtain sensing data by calculating the height of the sensor to the ground and transmitting it to the control means prior to determining whether the height is greater than a threshold value.)
Regarding Claim 3:
Prior in view of Shanshan in further view of Xi as shown in the rejection above, discloses the limitations of claim 2. Prior further teaches:
The method according to claim 2, wherein: obtaining the sensing data includes, (“The control means may comprise a sensor configured to determine a value indicative of the height of the sensor from ground,” (Prior: Description – Page 2) Examiner Note: The examiner is interpreting the sensor to obtain sensing data by calculating the height of the sensor to the ground and transmitting it to the control means.)
[…] obtaining a time difference between a time at which the UAV emits an ultrasonic wave signal and a time at which the UAV receives a reflected signal of the ultrasonic wave signal, and calculating the relative-to-ground height of the UAV according to the sensing data includes calculating the relative-to-ground height of the UAV according to the time difference and a transmission speed of the ultrasonic wave signal., (“The sensor 44 is configured to determine a value indicative of the height of the UAV from the ground. A non-limited example of a suitable sensor is an ultra sonic sensor. The sensor 44 is configured to respond to requests from the processor 40 to provide a value for the height.” (Prior: Description – Page 6, FIG. 5) Examiner Note: The examiner is interpreting the ultra sonic sensor to be able to obtain data including a transmission speed and a difference in time between the time the sensor emits a wave signal to the ground and the time it receives the signal in order to calculate the height of the UAV from the ground.)
Regarding Claim 4:
Prior in view of Shanshan in further view of Xi as shown in the rejection above, discloses the limitations of claim 2. Prior further teaches:
The method according to claim 2, wherein: obtaining the sensing data includes, (“The control means may comprise a sensor configured to determine a value indicative of the height of the sensor from ground,” (Prior: Description – Page 2) Examiner Note: The examiner is interpreting the sensor to obtain sensing data by calculating the height of the sensor to the ground and transmitting it to the control means.)
Prior does not teach but Shanshan teaches:
[…] obtaining an image distance of a camera of the UAV focusing on the object, and calculating the relative-to-ground height of the UAV according to the sensing data includes calculating the relative-to-ground height of the UAV according to a correspondence between the image distance and an object distance., (“The four cameras perform binocular stereo vision measurement technology to obtain the three-dimensional space position information of the UAV for UAV tracking and positioning, and solve the flight parameters such as the UAV position and speed in real time, and transmit the flight parameters to the UAV through the wireless transmission data link. The flight control system adjusts the flight parameters according to the current status of the UAV to keep the aircraft flying smoothly, so as to realize the precise and autonomous landing of the UAV.” (Shanshan: Background technique – 3rd paragraph) Examiner Note: The examiner is interpreting the cameras to be able to obtain distance data and calculate the distance between the ground and the UAV based on performing binocular stereo vision measurement technology to obtain the three-dimensional space position information of the UAV.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Prior with these above aforementioned teachings from Shanshan in order to create a rapid landing device for unmanned aerial vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Prior’s apparatus of the unmanned aerial vehicle with Shanshan’s device and method for landing the unmanned aerial vehicle in order “to keep the aircraft flying smoothly, so as to realize the precise and autonomous landing of the UAV” (Shanshan: Background technique – 3rd paragraph), therefore, creating a safe and efficient landing process.
Regarding Claim 5:
Prior in view of Shanshan in further view of Xi as shown in the rejection above, discloses the limitations of claim 4. Prior does not teach but Shanshan teaches:
The method according to claim 4, wherein the camera of the UAV camera includes a monocular camera or a binocular camera., (“The four cameras perform binocular stereo vision measurement technology to obtain the three-dimensional space position information of the UAV for UAV tracking and positioning, and solve the flight parameters such as the UAV position and speed in real time, and transmit the flight parameters to the UAV through the wireless transmission data link.” (Shanshan: Background technique – 3rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Prior with these above aforementioned teachings from Shanshan in order to create a rapid landing device for unmanned aerial vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Prior’s apparatus of the unmanned aerial vehicle with Shanshan’s device and method for landing the unmanned aerial vehicle in order “to keep the aircraft flying smoothly, so as to realize the precise and autonomous landing of the UAV” (Shanshan: Background technique – 3rd paragraph), therefore, creating a safe and efficient landing process.
Regarding Claim 6:
Prior in view of Shanshan in further view of Xi as shown in the rejection above, discloses the limitations of claim 2. Prior further teaches:
The method according to claim 2, wherein: obtaining the sensing data includes, (“The control means may comprise a sensor configured to determine a value indicative of the height of the sensor from ground,” (Prior: Description – Page 2) Examiner Note: The examiner is interpreting the sensor to obtain sensing data by calculating the height of the sensor to the ground and transmitting it to the control means.)
[…] and calculating the relative-to-ground height of the UAV according to the sensing data includes calculating the relative-to-ground height of the UAV […], (“The control means may comprise a sensor configured to determine a value indicative of the height of the sensor from ground,” (Prior: Description – Page 2) Examiner Note: The examiner is interpreting the sensor to obtain sensing data by calculating the height of the sensor to the ground and transmitting it to the control means.)
Prior does not teach but Shanshan teaches:
[…] obtaining a time difference between a time at which the UAV emits a radar wave signal and a time at which the UAV receives a reflected signal of the radar wave signal, […], (“In the embodiment of the present invention, preferably, the sensor for detecting whether there is an obstacle in the preset range around the UAV 202 includes an infrared ranging sensor, an ultrasonic ranging sensor, an image ranging sensor, a laser ranging sensor, At least one of microwave radar ranging sensors.” (Shanshan: Detailed ways – 60th paragraph) Examiner Note: The examiner is interpreting the sensor data to include the time difference of the projected and received radar wave signal based on the capabilities of the microwave radar ranging sensor.)
[…] according to the time difference and a transmission speed of the radar wave signal., (“In the embodiment of the present invention, preferably, the sensor for detecting whether there is an obstacle in the preset range around the UAV 202 includes an infrared ranging sensor, an ultrasonic ranging sensor, an image ranging sensor, a laser ranging sensor, At least one of microwave radar ranging sensors.” (Shanshan: Detailed ways – 60th paragraph) Examiner Note: The examiner is interpreting the sensor data to include the transmission speed and time difference of the projected and received radar wave signal based on the capabilities of the microwave radar ranging sensor.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Prior with these above aforementioned teachings from Shanshan in order to create a rapid landing device for unmanned aerial vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Prior’s apparatus of the unmanned aerial vehicle with Shanshan’s device and method for landing the unmanned aerial vehicle in order “to keep the aircraft flying smoothly, so as to realize the precise and autonomous landing of the UAV” (Shanshan: Background technique – 3rd paragraph), therefore, creating a safe and efficient landing process.
Regarding Claim 7:
Prior in view of Shanshan in further view of Xi as shown in the rejection above, discloses the limitations of claim 1. Prior further teaches:
The method according to claim 1, wherein lowering the landing gear includes: lowering the landing gear during a process of adjusting the relative-to-ground height to the height threshold or above; or lowering the landing gear when the relative-to-ground height is maintained at the height threshold or above; or after the relative-to-ground height is adjusted to be above the height threshold, lowering the landing gear before the relative-to-ground height drops back to the height threshold., (“If at step I the processor 40 determines that the height is less than the threshold value, the processor 40 controls the motor 14 so that the dual-function member is moved to the landing gear position.” (Prior: Description – Page 8, FIG. 5, 7) Examiner Note: The examiner is interpreting the landing gear to be lowered during the landing gear position based on the position of the UAV relative to the height threshold.)
Regarding Claim 14:
Prior teaches:
A user device comprising:, (“The invention relates to apparatus for an unmanned aerial vehicle (UAV)” (Prior: Description – Page 1) Examiner Note: The examiner is interpreting the user device to be the UAV.)
a processor;, (“a processor 40” (Prior: Description – Page 6, FIG. 5))
and a memory storing instructions that, when executed by the processor, cause the user device to:, (“The memory 42 stores computer program code, which can be executed by the processor 40 to control the motor 14.” (Prior: Description – Page 6, FIG. 5))
detect whether a relative-to-ground height of an unmanned aerial vehicle (UAV) is greater than a height threshold,, (“determines that the height is not less than the threshold value,” (Prior: Description – Page 7))
the relative-to-ground height being a vertical height of the UAV with respect to an object;, (“This determination or selection might be based on height from ground” (Prior: Description – Page 2) Examiner Note: The examiner is interpreting the height to be calculated as a direct vertical height from the ground.)
the relative-to-ground height is not greater than the height threshold, (“whether the height value is less than a predetermined threshold value,” (Prior: Description – Page 7))
at the relative-to-ground height equal to or greater than the height threshold;, (“the height is not less than the threshold value” (Prior: Description – Page 7))
adjust the relative-to-ground height to the height threshold or above,, (“If at step I the processor 40 determines that the height is less than the threshold value, the processor 40 controls the motor 14 so that the dual-function member is moved to the landing gear position.” (Prior: Description – Page 8, FIG. 5, 7) Examiner Note: The examiner is interpreting the landing gear position to be the height threshold or above in this case.)
 Prior does not teach but Shanshan teaches:
in response to the UAV receiving a descent instruction, when, (“According to another aspect of the present invention, a method for safe and rapid landing of an unmanned aerial vehicle is provided, which includes the following steps: Trigger the unmanned aerial vehicle to execute the instruction of the safe and fast landing mode;” (Shanshan: Summary of the invention – 12th- 13th paragraphs))
control the UAV to fly, (“Controlling the landing of the unmanned aerial vehicle” (Shanshan: Summary of the invention – 15th paragraph))
and lower the UAV according to the descent instruction., (“According to another aspect of the present invention, a method for safe and rapid landing of an unmanned aerial vehicle is provided, which includes the following steps: Trigger the unmanned aerial vehicle to execute the instruction of the safe and fast landing mode; After receiving the instruction, read the stored preset safe fast landing speed; Controlling the landing of the unmanned aerial vehicle according to the preset safe fast landing speed;” (Shanshan: Summary of the invention – 12th-15th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Prior with these above aforementioned teachings from Shanshan in order to create a rapid landing device for unmanned aerial vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Prior’s apparatus of the unmanned aerial vehicle with Shanshan’s device and method for landing the unmanned aerial vehicle in order “to keep the aircraft flying smoothly, so as to realize the precise and autonomous landing of the UAV” (Shanshan: Background technique – 3rd paragraph), therefore, creating a safe and efficient landing process.
Prior in view of Shanshan does not teach but Xi teaches:
and the UAV has not lowered a landing gear,, (“After the drone completes the task, it selects the nearest landing area and the best path to implement adaptive landing, and uses the designed retractable landing gear to lower the landing” (Xi: Detailed ways – 1st paragraph))
and lower the landing gear;, (“After the drone completes the task, it selects the nearest landing area and the best path to implement adaptive landing, and uses the designed retractable landing gear to lower the landing” (Xi: Detailed ways – 1st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Prior in view of Shanshan with these above aforementioned teachings from Xi in order to create a safe and efficient landing method for unmanned aerial vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Prior’s apparatus of the unmanned aerial vehicle with Xi’s adaptive landing method and system in order to select “the best landing area and route from one or more predetermined landing areas for autonomous landing” (Xi: Background technique – 11th paragraph) and “adjust the landing gear according to the actual situation on the ground” (Xi: Background technique – 11th paragraph), therefore achieving “a more accurate autonomous landing according to the predicted flight control strategy during the entire landing process of the aircraft” (Xi: Background technique – 6th paragraph).
Regarding Claim 15:
Prior in view of Shanshan in further view of Xi as shown in the rejection above, discloses the limitations of claim 14. Prior further teaches:
The user device according to claim 14, wherein the instructions further cause the user device to,, (“The invention relates to apparatus for an unmanned aerial vehicle (UAV)” (Prior: Description – Page 1) Prior continues to discuss instructions of the user device and states “The memory 42 stores computer program code, which can be executed by the processor 40 to control the motor 14.” (Prior: Description – Page 6, FIG. 5))
[…] before detecting whether the relative-to-ground height of the UAV is greater than the height threshold: […], (“determines that the height is not less than the threshold value,” (Prior: Description – Page 7))
[…] obtain sensing data; and calculate the relative-to-ground height of the UAV according to the sensing data., (“The control means may comprise a sensor configured to determine a value indicative of the height of the sensor from ground,” (Prior: Description – Page 2) Examiner Note: The examiner is interpreting the sensor to obtain sensing data by calculating the height of the sensor to the ground and transmitting it to the control means.)
Regarding Claim 16:
Prior in view of Shanshan in further view of Xi as shown in the rejection above, discloses the limitations of claim 15. Prior further teaches:
The user device according to claim 15, wherein the instructions further cause the user device to:, (“The invention relates to apparatus for an unmanned aerial vehicle (UAV)” (Prior: Description – Page 1) Prior continues to discuss instructions of the user device and states “The memory 42 stores computer program code, which can be executed by the processor 40 to control the motor 14.” (Prior: Description – Page 6, FIG. 5))
[…] obtain a time difference between a time at which the UAV emits an ultrasonic wave signal and a time at which the UAV receives a reflected signal of the ultrasonic wave signal; and calculate the relative-to-ground height of the UAV according to the time difference and a transmission speed of the ultrasonic wave signal., (“The sensor 44 is configured to determine a value indicative of the height of the UAV from the ground. A non-limited example of a suitable sensor is an ultra sonic sensor. The sensor 44 is configured to respond to requests from the processor 40 to provide a value for the height.” (Prior: Description – Page 6, FIG. 5) Examiner Note: The examiner is interpreting the ultra sonic sensor to be able to obtain data including a transmission speed and a difference in time between the time the sensor emits a wave signal to the ground and the time it receives the signal in order to calculate the height of the UAV from the ground.)
Regarding Claim 17:
Prior in view of Shanshan in further view of Xi as shown in the rejection above, discloses the limitations of claim 15. Prior further teaches:
The user device according to claim 15, wherein the instructions further cause the user device to:, (“The invention relates to apparatus for an unmanned aerial vehicle (UAV)” (Prior: Description – Page 1) Prior continues to discuss instructions of the user device and states “The memory 42 stores computer program code, which can be executed by the processor 40 to control the motor 14.” (Prior: Description – Page 6, FIG. 5))
Prior does not teach but Shanshan teaches:
[…] obtain an image distance of a camera of the UAV focusing on the object; and calculate the relative-to-ground height of the UAV according to a correspondence between the image distance and an object distance., (“The four cameras perform binocular stereo vision measurement technology to obtain the three-dimensional space position information of the UAV for UAV tracking and positioning, and solve the flight parameters such as the UAV position and speed in real time, and transmit the flight parameters to the UAV through the wireless transmission data link. The flight control system adjusts the flight parameters according to the current status of the UAV to keep the aircraft flying smoothly, so as to realize the precise and autonomous landing of the UAV.” (Shanshan: Background technique – 3rd paragraph) Examiner Note: The examiner is interpreting the cameras to be able to obtain distance data and calculate the distance between the ground and the UAV based on performing binocular stereo vision measurement technology to obtain the three-dimensional space position information of the UAV.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Prior with these above aforementioned teachings from Shanshan in order to create a rapid landing device for unmanned aerial vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Prior’s apparatus of the unmanned aerial vehicle with Shanshan’s device and method for landing the unmanned aerial vehicle in order “to keep the aircraft flying smoothly, so as to realize the precise and autonomous landing of the UAV” (Shanshan: Background technique – 3rd paragraph), therefore, creating a safe and efficient landing process.
Regarding Claim 18:
Prior in view of Shanshan in further view of Xi as shown in the rejection above, discloses the limitations of claim 15. Prior further teaches:
The user device according to claim 15, wherein the instructions further cause the user device to:, (“The invention relates to apparatus for an unmanned aerial vehicle (UAV)” (Prior: Description – Page 1) Prior continues to discuss instructions of the user device and states “The memory 42 stores computer program code, which can be executed by the processor 40 to control the motor 14.” (Prior: Description – Page 6, FIG. 5))
[…] and calculate the relative-to-ground height of the UAV […], (“The control means may comprise a sensor configured to determine a value indicative of the height of the sensor from ground,” (Prior: Description – Page 2) Examiner Note: The examiner is interpreting the sensor to obtain sensing data by calculating the height of the sensor to the ground and transmitting it to the control means.)
Prior does not teach but Shanshan teaches:
[…] obtain a time difference between a time at which the UAV emits a radar wave signal and a time at which the UAV receives a reflected signal of the radar wave signal; […], (“In the embodiment of the present invention, preferably, the sensor for detecting whether there is an obstacle in the preset range around the UAV 202 includes an infrared ranging sensor, an ultrasonic ranging sensor, an image ranging sensor, a laser ranging sensor, At least one of microwave radar ranging sensors.” (Shanshan: Detailed ways – 60th paragraph) Examiner Note: The examiner is interpreting the sensor data to include the time difference of the projected and received radar wave signal based on the capabilities of the microwave radar ranging sensor.)
[…] according to the time difference and a transmission speed of the radar wave signal., (“In the embodiment of the present invention, preferably, the sensor for detecting whether there is an obstacle in the preset range around the UAV 202 includes an infrared ranging sensor, an ultrasonic ranging sensor, an image ranging sensor, a laser ranging sensor, At least one of microwave radar ranging sensors.” (Shanshan: Detailed ways – 60th paragraph) Examiner Note: The examiner is interpreting the sensor data to include the transmission speed and time difference of the projected and received radar wave signal based on the capabilities of the microwave radar ranging sensor.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Prior with these above aforementioned teachings from Shanshan in order to create a rapid landing device for unmanned aerial vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Prior’s apparatus of the unmanned aerial vehicle with Shanshan’s device and method for landing the unmanned aerial vehicle in order “to keep the aircraft flying smoothly, so as to realize the precise and autonomous landing of the UAV” (Shanshan: Background technique – 3rd paragraph), therefore, creating a safe and efficient landing process.
Regarding Claim 19:
Prior teaches:
An unmanned aerial vehicle (UAV) comprising:, (“The invention relates to apparatus for an unmanned aerial vehicle (UAV)” (Prior: Description – Page 1))
a sensing element arranged at the fuselage and configured to sense a relative-to-ground height of the UAV;, (“The control means may comprise a sensor configured to determine a value indicative of the height of the sensor from ground,” (Prior: Description – Page 2) Examiner Note: The examiner is interpreting the sensor to obtain sensing data by calculating the height of the sensor to the ground and transmitting it to the control means.)
and a controller arranged at the fuselage and configured to: detect whether the relative-to-ground height of the UAV is greater than a height threshold, the relative-to-ground height being a vertical height of the UAV with respect to an object;, (“The control means may comprise a sensor configured to determine a value indicative of the height of the sensor from ground, wherein the control means is configured to control movement of the member in dependence on a result of a comparison with a threshold value.” (Prior: Description – Page 2))
the relative-to-ground height is not greater than the height threshold, (“whether the height value is less than a predetermined threshold value,” (Prior: Description – Page 7))
at the relative-to-ground height equal to or greater than the height threshold;, (“the height is not less than the threshold value” (Prior: Description – Page 7))
adjust the relative-to-ground height to the height threshold or above,, (“If at step I the processor 40 determines that the height is less than the threshold value, the processor 40 controls the motor 14 so that the dual-function member is moved to the landing gear position.” (Prior: Description – Page 8, FIG. 5, 7) Examiner Note: The examiner is interpreting the landing gear position to be the height threshold or above in this case.)
Prior does not teach but Shanshan teaches:
in response to the UAV receiving a descent instruction, when, (“According to another aspect of the present invention, a method for safe and rapid landing of an unmanned aerial vehicle is provided, which includes the following steps: Trigger the unmanned aerial vehicle to execute the instruction of the safe and fast landing mode;” (Shanshan: Summary of the invention – 12th- 13th paragraphs))
control the UAV to fly, (“Controlling the landing of the unmanned aerial vehicle” (Shanshan: Summary of the invention – 15th paragraph))
and lower the UAV according to the descent instruction., (“According to another aspect of the present invention, a method for safe and rapid landing of an unmanned aerial vehicle is provided, which includes the following steps: Trigger the unmanned aerial vehicle to execute the instruction of the safe and fast landing mode; After receiving the instruction, read the stored preset safe fast landing speed; Controlling the landing of the unmanned aerial vehicle according to the preset safe fast landing speed;” (Shanshan: Summary of the invention – 12th-15th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Prior with these above aforementioned teachings from Shanshan in order to create a rapid landing device for unmanned aerial vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Prior’s apparatus of the unmanned aerial vehicle with Shanshan’s device and method for landing the unmanned aerial vehicle in order “to keep the aircraft flying smoothly, so as to realize the precise and autonomous landing of the UAV” (Shanshan: Background technique – 3rd paragraph), therefore, creating a safe and efficient landing process.
Prior in view of Shanshan does not teach but Xi teaches:
a fuselage;, (“the fuselage” (Xi: Summary of the invention – 7th paragraph))
a landing gear connected to the fuselage;, (“the retractable landing gear of the unmanned aerial vehicle” (Xi: Summary of the invention – 35th paragraph, FIG. 12))
and the UAV has not lowered the landing gear,, (“After the drone completes the task, it selects the nearest landing area and the best path to implement adaptive landing, and uses the designed retractable landing gear to lower the landing” (Xi: Detailed ways – 1st paragraph))
and lower the landing gear;, (“After the drone completes the task, it selects the nearest landing area and the best path to implement adaptive landing, and uses the designed retractable landing gear to lower the landing” (Xi: Detailed ways – 1st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Prior in view of Shanshan with these above aforementioned teachings from Xi in order to create a safe and efficient landing method for unmanned aerial vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Prior’s apparatus of the unmanned aerial vehicle with Xi’s adaptive landing method and system in order to select “the best landing area and route from one or more predetermined landing areas for autonomous landing” (Xi: Background technique – 11th paragraph) and “adjust the landing gear according to the actual situation on the ground” (Xi: Background technique – 11th paragraph), therefore achieving “a more accurate autonomous landing according to the predicted flight control strategy during the entire landing process of the aircraft” (Xi: Background technique – 6th paragraph).
Regarding Claim 20:
Prior in view of Shanshan in further view of Xi as shown in the rejection above, discloses the limitations of claim 19. Prior further teaches:
The UAV according to claim 19, wherein, (“The invention relates to apparatus for an unmanned aerial vehicle (UAV)” (Prior: Description – Page 1))
[…] the controller is further configured to control the landing gear according to a control instruction; and a control terminal of a UAV system having the UAV is configured to communicate with the UAV and transmit the control instruction to the UAV., (“According to a first aspect of the invention, there is provided apparatus for an unmanned aerial vehicle (UAV), comprising a member movable between a landing gear position and a rotor protection position, and a control means arranged to control movement of the member. Thus, the member can advantageously function as both landing gear and to protect a rotor. Since when the UAV is airborne the member can be moved out of the landing gear position, it does not obscure a camera. As the member is dual-function, there is a weight saving. Thus the addition of a rotor protector does not necessitate it being made of foam to maintain a low weight -strong rotor protection can be provided. Further advantageously, a manufacture need manufacture only a single product, rather than separate rotor protection and landing gear products. Embodiments of the invention are reconfigurable landing gear. The control means may comprise an electric motor for moving the member and circuitry for controlling operation of the electric motor. The circuitry may include means for determining to move from one of the landing gear position and the rotor protection position to the other of the landing gear position and the rotor protection position. In other words, the circuitry may include means for selecting the landing gear position or the rotor protection position for the member. This determination or selection might be based on height from ground, a selection made by a flight control unit, or based on an instruction received from a user via remote control, optionally via the flight control unit.” (Prior: Description – Pages 1-2) Examiner Note: The examiner is interpreting landing gear position to include landing gear components and their respective controls in this case.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Prior (GB 2483881 A) in view of Kotecha (U.S. Pub. No. 2016/0371985 A1) in further view of Xi (CN 106054903 A).

Regarding Claim 11:
Prior in view of Shanshan in further view of Xi as shown in the rejection above, discloses the limitations of claim 1. Prior does not teach but Kotecha teaches:
The method according to claim 1, further comprising: obtaining a topography of a flight region of the UAV, the flight region being determined according to a speed of the UAV, and an area of the flight region being positively correlated with the speed of the UAV; detecting whether the topography satisfies a first condition; in response to the topography satisfying the first condition, detecting whether a flight status of the UAV satisfies a second condition; and in response to the flight status satisfying the second condition,, (“The route planning service may generate one or more appropriate flight paths and transmit the flight path(s) to the UAV. The generated flight path may be optimized based on a number of criteria. For example, the route planning service may take into account local regulations, total distance of the flight path, topographical features, and/or network radio coverage over the flight path. In some implementations, the UAV operator may specify additional criteria or provide weightings of the importance of the various criteria.” (Kotecha: Detailed description of preferred embodiments – 15th paragraph) Examiner Note: The examiner is interpreting local regulations to be speed regulations in this particular case. Furthermore, the examiner is interpreting providing weightings of the importance of various criteria as satisfying different conditions based on the topographical region and UAV.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Prior with these above aforementioned teachings from Kotecha in order to create an efficient dynamic navigation for unmanned aerial vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Prior’s apparatus of the unmanned aerial vehicle with Kotecha’s dynamic navigation method in order to navigate across certain topographical locations more effectively such as flying “above approved paths” (Kotecha: Background – 2nd paragraph) and avoiding “certain areas (e.g., highly populated areas).” (Kotecha: Background – 2nd paragraph)
Prior in view of Kotecha does not teach but Xi teaches:
[…] retracting the landing gear., (“the retractable landing gear of the unmanned aerial vehicle” (Xi: Summary of the invention – 35th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Prior in view of Kotecha with the above, aforementioned teachings from Xi in order to create a safe and efficient landing method for unmanned aerial vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Prior’s apparatus of the unmanned aerial vehicle with Xi’s adaptive landing method and system in order to select “the best landing area and route from one or more predetermined landing areas for autonomous landing” (Xi: Background technique – 11th paragraph) and “adjust the landing gear according to the actual situation on the ground” (Xi: Background technique – 11th paragraph), therefore achieving “a more accurate autonomous landing according to the predicted flight control strategy during the entire landing process of the aircraft” (Xi: Background technique – 6th paragraph).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Prior (GB 2483881 A) in view of Kotecha (U.S. Pub. No. 2016/0371985 A1).

Regarding Claim 12:
Prior in view of Shanshan in further view of Xi as shown in the rejection above, discloses the limitations of claim 11. Prior does not teach but Kotecha teaches:
The method according to claim 11, wherein detecting whether the topography satisfies the first condition includes: determining that the topography satisfies the first condition, if there are no contour lines in the topography that are denser than a preset density and exceed an altitude threshold; or determining that the topography satisfies the first condition in response to the UAV flying at a fixed altitude and a variation of the relative-to-ground height obtained based on the topography being within a preset range., (“The route planning service may generate one or more appropriate flight paths and transmit the flight path(s) to the UAV. The generated flight path may be optimized based on a number of criteria. For example, the route planning service may take into account local regulations, total distance of the flight path, topographical features, and/or network radio coverage over the flight path. In some implementations, the UAV operator may specify additional criteria or provide weightings of the importance of the various criteria.” (Kotecha: Detailed description of preferred embodiments – 15th paragraph) Examiner Note: The examiner is interpreting the fact that there are no contour lines in the topography that are denser than a preset density and exceed an altitude threshold to be a part of topographical features in this particular case. Furthermore, the examiner is interpreting the UAV to be flying at a fixed altitude to be part of the local flying regulations.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Prior with these above aforementioned teachings from Kotecha in order to create an efficient dynamic navigation for unmanned aerial vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Prior’s apparatus of the unmanned aerial vehicle with Kotecha’s dynamic navigation method in order to navigate across certain topographical locations more effectively such as flying “above approved paths” (Kotecha: Background – 2nd paragraph) and avoiding “certain areas (e.g., highly populated areas).” (Kotecha: Background – 2nd paragraph)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Prior (GB 2483881 A) in view of Kotecha (U.S. Pub. No. 2016/0371985 A1) in further view of Shanshan (CN 105259917 A).

Regarding Claim 13:
Prior in view of Shanshan in further view of Xi as shown in the rejection above, discloses the limitations of claim 12. Prior further teaches:
The method according to claim 12, wherein: the height threshold is a first height threshold,, (“determines that the height is not less than the threshold value,” (Prior: Description – Page 7))
[…] and the relative-to- ground height being greater than a second height threshold, […], (“determines that the height is not less than the threshold value,” (Prior: Description – Page 7))
Prior does not teach but Kotecha teaches:
[…] and detecting whether the flight status of the UAV satisfies the second condition includes: […], (“In some implementations, the UAV operator may specify additional criteria or provide weightings of the importance of the various criteria.” (Kotecha: Detailed description of preferred embodiments – 15th paragraph) Examiner Note: The examiner is interpreting providing weightings of the importance of various criteria as satisfying different conditions based on the flight status of the UAV.)
[…] determining that the flight status of the UAV satisfies the second condition., (“In some implementations, the UAV operator may specify additional criteria or provide weightings of the importance of the various criteria.” (Kotecha: Detailed description of preferred embodiments – 15th paragraph) Examiner Note: The examiner is interpreting providing weightings of the importance of various criteria as satisfying different conditions based on the flight status of the UAV.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Prior with these above aforementioned teachings from Kotecha in order to create an efficient dynamic navigation for unmanned aerial vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Prior’s apparatus of the unmanned aerial vehicle with Kotecha’s dynamic navigation method in order to navigate across certain topographical locations more effectively such as flying “above approved paths” (Kotecha: Background – 2nd paragraph) and avoiding “certain areas (e.g., highly populated areas).” (Kotecha: Background – 2nd paragraph)
Prior in view of Kotecha does not teach but Shanshan teaches:
[…] in response to the UAV not receiving a descent instruction […], (“According to another aspect of the present invention, a method for safe and rapid landing of an unmanned aerial vehicle is provided, which includes the following steps: Trigger the unmanned aerial vehicle to execute the instruction of the safe and fast landing mode;” (Shanshan: Summary of the invention – 12th- 13th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Prior in view of Kotecha with the above, aforementioned teachings from Shanshan in order to create a rapid landing device for unmanned aerial vehicles. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Prior’s apparatus of the unmanned aerial vehicle with Shanshan’s device and method for landing the unmanned aerial vehicle in order “to keep the aircraft flying smoothly, so as to realize the precise and autonomous landing of the UAV” (Shanshan: Background technique – 3rd paragraph), therefore, creating a safe and efficient landing process.

Response to Arguments

Applicant’s arguments filed on January 31st, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are taught either in Prior or Shanshan as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly, Shanshan states “According to another aspect of the present invention, a method for safe and rapid landing of an unmanned aerial vehicle is provided, which includes the following steps: Trigger the unmanned aerial vehicle to execute the instruction of the safe and fast landing mode” (Shanshan: Summary of the invention – 12th- 13th paragraphs), addressing the limitation of “the UAV receiving a descent instruction” added in claims 1, 14, and 19.
Consequently, the combination of Prior with Shanshan addresses the limitation of “controlling/control the UAV to fly at the relative-to-ground height equal to or greater than the height threshold”. While Prior mentions “the height is not less than the threshold value” (Prior: Description – Page 7), referring to the relative-to-ground height, Shanshan states “Controlling the landing of the unmanned aerial vehicle” (Shanshan: Summary of the invention – 15th paragraph). Therefore, both Prior and Shanshan play a role to fully address the applicant’s added limitation in claims 1, 14, and 19 as addressed above.
Concerning the added limitation of “lowering/lower the UAV according to the descent instruction” in claims 1, 14, and 19, Shanshan states “According to another aspect of the present invention, a method for safe and rapid landing of an unmanned aerial vehicle is provided, which includes the following steps: Trigger the unmanned aerial vehicle to execute the instruction of the safe and fast landing mode; After receiving the instruction, read the stored preset safe fast landing speed; Controlling the landing of the unmanned aerial vehicle according to the preset safe fast landing speed” (Shanshan: Summary of the invention – 12th-15th paragraphs), therefore addressing the dropping of the UAV according to received instructions.
Finally, with regards to claim 20, Prior states “According to a first aspect of the invention, there is provided apparatus for an unmanned aerial vehicle (UAV), comprising a member movable between a landing gear position and a rotor protection position, and a control means arranged to control movement of the member. Thus, the member can advantageously function as both landing gear and to protect a rotor. Since when the UAV is airborne the member can be moved out of the landing gear position, it does not obscure a camera. As the member is dual-function, there is a weight saving. Thus the addition of a rotor protector does not necessitate it being made of foam to maintain a low weight -strong rotor protection can be provided. Further advantageously, a manufacture need manufacture only a single product, rather than separate rotor protection and landing gear products. Embodiments of the invention are reconfigurable landing gear. The control means may comprise an electric motor for moving the member and circuitry for controlling operation of the electric motor. The circuitry may include means for determining to move from one of the landing gear position and the rotor protection position to the other of the landing gear position and the rotor protection position. In other words, the circuitry may include means for selecting the landing gear position or the rotor protection position for the member. This determination or selection might be based on height from ground, a selection made by a flight control unit, or based on an instruction received from a user via remote control, optionally via the flight control unit.” (Prior: Description – Pages 1-2) As a result, the landing gear position is interpreted to include landing gear components and their respective controls in this case, fully addressing the applicant’s limitation of “the controller is further configured to control the landing gear according to a control instruction; and a control terminal of a UAV system having the UAV is configured to communicate with the UAV and transmit the control instruction to the UAV.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        

/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667